Dismissed and Memorandum Opinion filed August 16, 2018.




                                          In The

                        Fourteenth Court of Appeals

                                  NO. 14-15-00479-CV

            EMMALINE WILEY AND ALL OCCUPANTS, Appellants

                                            V.
                     DEL PAPA COMMUNITY, LLC, Appellee

                On Appeal from the County Civil Court at Law No. 3
                              Harris County, Texas
                         Trial Court Cause No. 1062543

                    MEMORANDUM                       OPINION


         This is an appeal from a judgment signed June 2, 2015. The clerk’s record
was filed July 1, 2015. The reporter’s record was filed July 16, 2015. No brief was
filed.

         On July 10, 2018, this court issued an order stating that unless appellants filed
a brief on or before July 31, 2018, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellants filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.




                                         2